DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the communication filed on 07/23/2020; claim(s) 1- 20 is/are pending herein; claim(s) 1, 13, & 20 is/are independent claim(s).
Specification
The disclosure is objected to because of the following informalities: 
Para. 0038, line 1, “Referring again to FIG. 2, at 120, a representation of the asset” should be “Referring again to FIG. 1, at 120, a representation of the asset”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 - 19 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed subject matter (i.e., a system comprising at least one data processor; and memory storing instructions) of these claims cover “signal per se” under BRI as discussed below.
Specifically, in claim 13 the claimed subject matter of these claims is “A system comprising: at least one data processor; and memory” (i.e., a system made up with a data processor and memory). When the “at least one data processor” is implemented as a virtual processor (virtual machine/software only entity, see Spec, “computing device 215 can be implemented on one or more distributed or virtual computing platforms”, para. 0002, 0045), the remaining possible structural term of the claim is  only “memory”. Applicant’s specification does not explicitly exclude transitory-media from the coverage of the memory which can be interchangeably used with “machine-readable medium” (spec, paras. 0056). The ‘memory’ is a broader version term for the computer readable medium. Therefore, the “memory” under BRI also covers non-statutory category signal per se, see MPEP 2106.03 (II).
 MPEP 2106.03 (II) states:
 “the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se.  See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate”.

Therefore, the claimed system with a data processor and memory encompasses transitory forms of signal transmission. As such, claimed “a system” of the claims 13- 19 is directed to a non-statutory subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7- 10, 12 & 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 7, the claim depends on claim 1 and recites “validating the representation using a plurality of rules characterizing valid configurations of the representation”. The claim 1 recites (i) “determining a representation of the asset based on the attribute-value pairs included in the received data” and (ii) “determining an asset model of the asset based on the representation, the asset model including a digital representation characterizing the hierarchical structure of the”. Hence, claim 7 fails to clarify which representation (digital representation or representation of the asset) is referred here. For the examination purpose, this is interpreted as “representation of the asset”.
Regarding claims 9, 12, 19, these claims are also rejected for the similar reasons due to their failure to clarify whether “digital representation” or representation of the asset is referred for “the representation”.
Regarding claim 9, this recites the limitation " the asset model application” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims depended on rejected claims are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 11, 13- 18, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 20190065006 A1) in view of Strohmenger et al. [Strohmenger] (US 20160274978 A1).

Regarding claim 1, Luo teaches a method comprising:
receiving data [ “asset type descriptive data from a client machine” and/or accessing templates from templates storing repository/database 118] characterizing a configuration of an asset, the asset including one of data, a device [e.g., “fan blades” of para. 0026], and/or a system configured within an oil and gas [fig. 8A shows “Oil and Gas” as example Industries in lower left column] production environment, the data [“specifies components, subcomponents, attributes, and sensor measurements”] including attribute-value pairs identifying attributes of the configuration of the asset and values of the attributes, wherein the attribute-value pairs correspond to a hierarchical structure [“generating structured hierarchical asset templates”] of the asset and sub-components of the asset ([0012, 0019, 0036-0037]);
determining a representation [“the model repository 114 stores asset model instances. Each asset model instance is a data structure created from a template that represents a real-world asset that is an instance of the asset type corresponding to the template … modeling engine 106 creates asset model instances by populating the placeholders of templates with specific information such as unique identifiers (e.g., serial numbers) of components, subcomponents, and sensors and specific attribute values”] of the asset based on the attribute-value pairs included in the received data, 
determining an asset model [1updated model/model instances of the assets “throughout their lifecycle” due to using of update service 112 and/or various events like maintenance, repairs (see para. 0055) because when the actual assets are updated the corresponding models are also well-known to be updated to accurately match the asset] of the asset based on the representation, the asset model including [even the updated “asset model instance”/model can include a digital representation/digital twin, as in applicant’s spec, para. 0042] a digital representation characterizing the hierarchical structure [“asset model instance is a hierarchical”] of the asset and sub-components of the asset, the asset model including computer-readable, executable content  associated with the attribute-value pairs ([0016, 0020, 0029, 0043]); and
providing [processor reading/displaying of the at least once updated model/asset model]  the asset model ([0016, 0055]).
In summary, Luo is directed to an Asset lifecycle management (ALM) in a large-scale automation environment comprising thousands of assets for generating structured hierarchical templates for modeling asset instances ([0001- 0002]). Luo’s ALM technique comprises receiving asset type descriptive data [step 505, fig. 5] from user and using them to create asset templates [step 510] that can be stored and subsequently used to create representation [“model instances”] of the asset, wherein the model instances can be eventually updated (using service 112) as desired thereby generating asset model [updated model instances] ([0018- 0020], fig. 5).  
However, Luo may or may not teach its representation [model instances] being provided in a language independent format suitable for use with data interchange application programming interfaces as claimed. Luo also may not teach its asset being within an oil and gas type of production system.
Strohmenger is directed to a computer system [cloud platform having model management component 128, analogous to system 100 of Luo] receiving and storing a representation of the asset [“model of the industrial asset”] of an automation system comprising a system configured within an oil and gas production environment ([0064- 0065]). Strohmenger cures the deficiency of the Luo. Specifically, Strohmenger teaches a system and method comprising:
determining a representation [“a model (e.g., model of the industrial asset)”] of the asset based on the attribute-value pairs included in the received data, the representation provided in a language-independent format [“a device-agnostic format and/or platform-agnostic format, or another desired format”] suitable for use with data interchange application programming interfaces ([0070, 0154]);
determining an asset model [updated model of the industrial asset (“updating modeled versions or instances of the constituent components (e.g., industrial devices, industrial processes, industrial assets, network”) by the modeler component 518] of the asset based on the representation, the asset model including a digital representation characterizing the hierarchical structure of the asset and sub-components of the asset, the asset model including computer-readable, executable content associated with the attribute-value pairs ([0105]);
providing [“At 1512 , the translated model… can be communicated to the industrial asset”] the asset model ([00157]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Strohmenger and Luo because they both are related to a computer system utilizing digital twins/models corresponding to actual assets for an automation system comprising an oil and gas production environment and (2) modify digital representation (at least newly created “asset model instances” before update, Luo para .0019) of Luo to provide in a language-independent format suitable for use with data interchange application programming interfaces as in Strohmenger. Doing so configuration information stored in the asset model instances of each of the actual assets can be easily deployed with different types of the assets or platforms with consistency across the system (Strohmenger, [0070-0071]). As such, the combined teachings of Luo and Strohmenger teaches each and every elements of the claim and renders invention thereof obvious to PHOSITA.

Regarding claim 2, Luo further teaches the method of claim 1, wherein the data characterizing the configuration of the asset is received as a set of templates including a hierarchy template, an equipment template [“equipment template corresponding to a particular type of equipment ”], an instrument template [e.g., template for turbine] and a connections template each template in the set of templates including one or more fields identifying the attribute-value pairs ([0012, 0020 0030], fig. 4).
Regarding claim 3, Luo further teaches the method of claim 2, wherein the hierarchy template includes fields for attribute-value [“attributes, and sensor measurements for the asset type”] pairs characterizing the asset as a customer, a region, and/or a system ([0012, 0019]).
Regarding claim 4, Luo further teaches the method of claim 2, wherein the equipment template includes fields for attribute-value pairs characterizing an equipment type of the asset (Fig. 4, [0012, 0019]).
Regarding claim 5, Luo further teaches the method of claim 2, wherein the instrument template includes fields for attribute-value pairs characterizing the asset as a transmitter and/or a tag [e.g., “serial number or other identifier”] ((Fig. 4, [0012, 0019, 0029]).
Regarding claim 6, Luo further teaches the method of claim 2, wherein the connections template [e.g., “parent-child hierarchical representation”] includes fields for attribute-value pairs characterizing a mapping between the fields of the hierarchy template, the fields of the equipment template, and the fields of the instrument template ([0022]).
Regarding claim 11, Luo in view of Strohmenger does not appear to teach wherein the received data characterizing the configuration of the asset is received in a compressed file format.
However, examiner takes an Official notice that sending/storing data in a compressed file format is well-known in the art in order to reduce the size of the file and make easier to transmit through the network to save storage and bandwidth requirement.  As such received data characterizing the configuration of the asset is received in a compressed file format would be obvious to PHOSITA to save storage and bandwidth requirement

Regarding claims 13- 18, Luo in view of Strohmenger teaches/suggests inventions of these claims for the similar reasons set forth above in claims 1- 6.

Regarding claim 20, Luo in view of Strohmenger teaches/suggest invention of this claim for the similar reason as in claim 1.

Claim(s) 7- 10 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Strohmenger, and further in view of Barrett et al. [Barrett] (US 20070239500 A1). The combination of Luo, Strohmenger, Barrett is referred as LSB hereinafter.

Regarding claim 7, Luo in view of Strohmenger further teaches/suggests The method of claim 1, further comprising 
Luo in view of Strohmenger may not teach validating the received data using a plurality of rules characterizing valid configurations of the attribute-value pairs associated with the asset as claimed.
Barrett teaches validating [“Data entered is validated against code set values identified for that particular attribute”] the received data using a plurality of rules characterizing valid configurations of the attribute-value pairs associated with the asset ([0047, 0049]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Barrett and Luo in view of Strohmenger because they both related to a computer system receiving attribute value pairs data and (2) modify the system of Luo in view of Strohmenger to execute the step of validating the received data using a plurality of rules characterizing valid configurations of the attribute-value pairs associated with the asset as in Barrett. Doing so incorrect attributes and values can be identified and presented to the user before them being used to create templates and model instances for the asset (Barrett, [0047]).

Regarding claim 8, LSB further teaches/suggests the method of claim 7, further comprising providing an error message [“necessary detailed warning and error message is presented to the user.”] indicative of an invalid configuration of the asset based on at least one rule characterizing valid configurations of the attribute-value pairs failing to validate the received data (Barrett, [0049]).

Regarding claim 9, LSB further teaches/suggests the method of claim 7, wherein the data characterizing the configuration of the asset is provided by a user during one of addition, updating, and removal of the asset within the asset model via the asset management application (Luo, [0018]),
 wherein determining the representation and determining the asset model is performed via one or more messaging queues [ALM service in Luo or cloud applications in Strohmenger] within a microservices architecture (Luo, [0018], [0095]), and
 wherein the asset model application is configured to manage asset capabilities by at least providing predictions of asset failures, asset configuration warnings, and recommendations of asset operating parameters based on executing the asset model (Luo, [0021] & Strohmenger, [0102]).

Regarding claim 10, LSB further teaches/suggests the method of claim 7, wherein the asset management application is configured to receive sensor data associated with operating parameters of the asset as inputs to the asset model and to execute the asset model, the execution causing the asset management application to provide alerts based on the sensor data exceeding pre-determined threshold values of the operating parameters (Luo, [0021] & Strohmenger, [0102, 0130]).

Regarding claim 19, LSB teaches invention of this claim for the similar reasons as in claim 7.

Claim(s)  12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Strohmenger, and further in view of Mohan (US 20180335907 A1).
Regarding claim 12, Luo in view of Strohmenger teaches of its received data [“asset type descriptive data”] characterizing a configuration of an asset can be in a JavaScript object notation file and includes the attribute-value pairs as serializable [PHOSITA knows JSON is a format that converts various objects into string/serializable values] values (Luo, [0034]). 
However,  Luo in view of Strohmenger fails to teach the representation is a JavaScript object notation file and includes the attribute-value pairs as serializable values.
Mohan teaches determining a representation of the asset [“generating asset models of physical assets”], wherein the representation [“an example, asset model configuration information may be generated based on a JavaScript Object Notation (JSON) asset model schema”] is a JavaScript object notation file and includes the attribute-value pairs as serializable values (Abstract, [0026, 0029]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Mohan and Luo in view of Strohmenger because they both are related to creating and using of the asset models and (2) modify the generated model instances of Luo in view of Strohmenger to convert into a JavaScript object notation file that includes the attribute-value pairs as serializable values as in Mohan. Doing so the generated representation and the asset model can be used across different industries/domains ([003, 0027]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Huynh (US 20180285790 A1) teaches determining a representation [“generate a virtual model or virtual object representing a product”] of the asset based on the attribute-value pairs included in the received data and determining an asset model [“edit a preexisting virtual model,”] of the asset based on the representation ([0020]).
2) Turrin et al. (US 20210193334 A1) teaches determining a representation of an asset [the digital twin including a digital representation of the IoT device] that is provided as an instance of a model of the IoT device, and updating [enriching the digital twin] with the sensor data (Abstract).
Contacts	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0018], “CRUD service 112 to create, read, update, and delete templates and models”